DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on November 4, 2022 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 1, “wherein boss portion” should read “wherein the boss portion.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a boss portion formed at one end thereof with a skirt extending radially outward” in line 2. It is unclear whether “formed at one end thereof” is referring to the boss portion or the skirt. To the extent this is referring to the boss portion, it is unclear what it is formed at an end of, as the boss portion is the first claim limitation in the body of the claim. For purposes of examination, this limitation will be interpreted as “a boss portion having a skirt extending radially outward formed at one end of the boss portion.”
Claim 2 recites “a body thereof” in line 2. It is unclear what structure has the claimed “body.” For purposes of examination, this limitation will be interpreted as “a body of the boss portion.”
Claim 2 recites “and is formed at the other end thereof with a flange” in lines 2-3. This is indefinite for at least one of the following reasons: (1) there is insufficient antecedent basis for “the other end”; and (2) it is unclear whether “formed at the other end thereof” is referring to the locking groove, the circumferential surface, the outer periphery, or the body of the boss portion. For purposes of examination, this limitation will be interpreted as “and a flange is formed at another end of the body.”
Claim 8 recites “the skirt has a stepped portion formed at one side of both outer and inner peripheral surfaces thereof” in lines 1-2. It is unclear what is meant by “thereof” and it is further unclear whether there is a single stepped portion somehow formed on both the outer and inner peripheral surfaces, or whether there is a stepped portion formed on each of the outer and inner peripheral surfaces. For purposes of examination, this limitation will be interpreted as “a stepped portion is formed in the skirt at an outer peripheral surface of the skirt and a second stepped portion is formed in the skirt at an inner peripheral surface of the skirt.”
Claim 9 recites “a thickness of 150 µm to 350 µm” in line 4. It is unclear whether this is intending to claim the thickness varies between 150 µm and 350 µm or the thickness is between 150 µm and 350 µm. For purposes of examination, this limitation will be interpreted as “a thickness between 150 µm to 350 µm.”
Claim 13 recites “a boss portion formed at one end thereof with a skirt extending radially outward” in line 2. It is unclear whether “formed at one end thereof” is referring to the boss portion or the skirt. To the extent this is referring to the boss portion, it is unclear what it is formed at an end of, as the boss portion is the first claim limitation in the body of the claim. For purposes of examination, this limitation will be interpreted as “a boss portion having a skirt extending radially outward formed at one end of the boss portion.”
Claim 14 recites “the skirt comprises at least one connection hole” in lines 1-2. It is unclear whether this connection hole is one of the “plurality of connection holes” already recited in claim 13 or a different connection hole. 
Claims 2-12 and 14-16 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the sealing portion and one end of the dome portion are integrally formed with each other, and chemically bonded to each other.” Claim 12 depends from claim 10, which recites “the sealing portion and a radial branch of the dome portion are integrally formed with each other, and chemically bonded to each other.” The recitation to “one end of the dome portion” in claim 12 is broader than “a radial branch of the dome portion” recited in claim 10, and thus claim 12 does not further limit the subject matter of claim 10.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR-20030041002 to Lee (hereinafter, “Lee”).
Regarding claim 1, Lee discloses a high-pressure tank (Abstract) comprising: a boss portion (nozzle 11, Fig. 1) formed at one end thereof (see Fig. 1) with a skirt (portion 7, Fig. 1) extending radially outward (see Fig. 1), the skirt (portion 7) having multiple connection holes (holes 3, Fig. 1) formed along an outer periphery thereof (holes 3 are formed along radially outer periphery of skirt portion 7, see Fig. 1), a sealing portion (interface between skirt portion 7 and liner 12, Fig. 1) formed on an outer surface of the skirt (sealing portion is formed along outer surfaces of skirt portion 7); a dome portion (end portions of tank, see Fig. 3) coupled with the sealing portion (sealing portions of nozzle 11 are coupled to dome portion, see Fig. 3); and a liner portion (liner 12, Fig. 1) coupled with the dome portion (liner 12 is coupled to the dome portion, see Fig. 1).
Regarding claim 2, Lee further discloses the boss portion (nozzle 11) has at least one locking groove (annotated Fig. 1, below) formed at a circumferential surface (see annotated Fig. 1) of an outer periphery of a body thereof (annotated Fig. 1), and is formed at the other end thereof with a flange (head part 2, Fig. 1).

    PNG
    media_image1.png
    309
    650
    media_image1.png
    Greyscale

Lee Annotated Figure 1
Regarding claim 6, Lee further discloses the skirt (portion 7) comprises a fastening groove (annotated Fig. 1) coupled with a key of the dome portion (annotated Fig. 1).
Regarding claim 8, Lee further discloses the skirt (portion 7) has a stepped portion (annotated Fig. 1) formed at one side of both outer and inner peripheral surfaces thereof (stepped portions are formed at both outer and inner surfaces of the skirt portion 7, see Fig. 1), the stepped portion (annotated Fig. 1) receiving one end of the dome portion and being coupled therewith (stepped portions are coupled with ends of the dome portion, see Fig. 1).
Regarding claim 13, Lee discloses a high-pressure tank (Abstract) comprising: a boss portion (nozzle 11, Fig. 1) formed at one end thereof (see Fig. 1) with a skirt (portion 7, Fig. 1) extending radially outward (see Fig. 1), the skirt (portion 7) having a plurality connection holes (holes 3, Fig. 1); a tank body (Fig. 3) of which an upper portion (portion of tank body adjacent nozzle 11, see Fig. 3) is overlapped by the skirt of the boss portion (portion of tank body overlaps skirt portion 7, Fig. 1) so that the tank body (Fig. 3) is coupled with the boss portion (nozzle 11, see Fig. 1); and a sealing portion (interface between skirt portion 7 and liner 12, Fig. 1) disposed between the skirt (portion 7) and the upper portion of the tank body (portion of tank body adjacent nozzle 11, Fig. 3).
Regarding claim 14, Lee further discloses the skirt (portion 7) comprises at least one connection hole (hole 3) and at least one fastening groove (annotated Fig. 1) through which portions of the tank body (key of the tank body is inserted in fastening groove, annotated Fig. 1) are inserted for coupling with the skirt (see Fig. 1).
Regarding claim 15, Lee further discloses the upper portion of the tank body (portion of tank body adjacent nozzle 11, Fig. 3) comprises at least two radial branches (annotated Fig. 1) between which the skirt (portion 7) is radially inserted and fitted (skirt portion 7 is arranged between radial branches, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pub. 2016/0114521 to Palvoelgyi et al. (hereinafter, “Palvoelgyi”).
Regarding claim 3, Lee does not expressly disclose the flange has a polygonal outer periphery.
Palvoelgyi teaches a high-pressure tank having a boss portion and a dome portion (Abstract, Fig. 1). Palvoelgyi teaches that the boss portion (part 3) has a skirt extending radially outward, a locking groove, and a flange (Fig. 4). Palvoelgyi teaches that the flange has a polygonal outer periphery (Fig. 4). Palvoelgyi further teaches that this polygonal shape is non-rotationally symmetric such that it forms a positive-locking anti-twist device (para. [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to have the flange have a polygonal outer periphery as taught by Palvoelgyi for the purpose of providing a positive-locking anti-twist device, as recognized by Palvoelgyi (para. [0049]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pub. 2011/0303681 to Newhouse et al. (hereinafter, “Newhouse”).
Regarding claim 4, Lee further discloses the boss portion (nozzle 11) is formed of aluminum or stainless steel (boss may be aluminum, p. 3, l. 12 of attached translation).
Lee does not expressly disclose the boss portion supports a pressure of 700 bar to 900 bar. Lee does teach that the high pressure vessel may be used for storing high pressure natural gas and must withstand pressure higher than 200 atm.
Newhouse teaches a pressure vessel having a boss and a liner, and the pressure vessel is used to store compressed natural gas (Abstract; para. [0005]). The boss arrangement of Newhouse includes a skirt and a sealing portion, and the skirt having a plurality of connection holes (see Fig. 3). Newhouse further teaches that it is known in the art that “high pressure service” is around 700 bar (para. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to have the boss portion support a pressure of 700 to 900 bar as taught by Newhouse because where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I) and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)(A); In re Aller, 105 USPQ 233.
Claims 5, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of KR-20200065334 to Kim et al. (hereinafter, “Kim”).
Regarding claim 5, Lee does not expressly disclose the skirt is anodized.
Kim teaches a method of joining a metallic component to a resin component. Kim teaches that the metallic component is anodized at an interface between the metallic component and the resin component (see p. 4, ll. 12-17 of attached translation). Kim teaches that the metallic component may be aluminum and the resin component may be polyamide (p. 4, ll. 25-30; p. 5, ll. 5-8). Kim teaches that this method includes forming a coating on the metallic component at the anodized surface of the resin material (p. 4, ll. 12-17). Kim teaches that a thickness of this coating should be greater than 1.2 µm in order to form a sufficient bonding layer (p. 4, l. 22). Kim teaches that Kim further teaches that this joining method provides a bonding strength between the metallic and resin components that is much stronger (p. 4, ll. 51-52). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to have the skirt anodized as taught by Kim for the purpose of providing stronger bonding strength between the skirt and the liner, as recognized by Kim (see e.g., p. 4, ll. 51-52).
Regarding claim 9, Lee further discloses the sealing portion (interface between skirt portion 7 and liner 12, Fig. 1) is formed by coating a material (p. 3, ll. 32-35) onto an outer surface of the skirt (portion 7). 
Lee does not expressly disclose that the material is selected from polyphthalamide (PPA), polyamide 6 (PA6), polyamide 11 (PA11), polyamide 12 (PA12), and polyarylamide (PARA) and has a thickness of 150 µm to 350 µm. 
Kim teaches a method of joining a metallic component to a resin component. Kim teaches that the metallic component is anodized at an interface between the metallic component and the resin component (see p. 4, ll. 12-17 of attached translation). Kim teaches that the metallic component may be aluminum and the resin component may be polyamide (p. 4, ll. 25-30; p. 5, ll. 5-8). Kim teaches that this method includes forming a coating on the metallic component at the anodized surface of the resin material (p. 4, ll. 12-17). Kim teaches that at thickness of this coating should be greater than 1.2 µm in order to form a sufficient bonding layer (p. 4, l. 22). Kim teaches that Kim further teaches that this joining method provides a bonding strength between the metallic and resin components that is much stronger (p. 4, ll. 51-52). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to have a coating from a polyamide material as taught by Kim for the purpose of providing stronger bonding strength between the skirt and the liner, as recognized by Kim (see e.g., p. 4, ll. 51-52), and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. It further would have been obvious to make the coating have a thickness between 150 µm to 350 µm because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)(A); In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 10, Lee further discloses the sealing portion (interface between the skirt portion 7 and liner 12) and a radial branch of the dome portion (annotated Fig. 1) are integrally formed with each other (p. 3, ll. 17-42), and chemically bonded to each other (p. 3, ll. 17-42).
Regarding claim 11, Lee does not expressly disclose the dome portion is formed of a polyamide resin.
Kim teaches a method of joining a metallic component to a resin component. Kim teaches that the metallic component is anodized at an interface between the metallic component and the resin component (see p. 4, ll. 12-17 of attached translation). Kim teaches that the metallic component may be aluminum and the resin component may be polyamide (p. 4, ll. 25-30; p. 5, ll. 5-8). Kim teaches that this method includes forming a coating on the metallic component at the anodized surface of the resin material (p. 4, ll. 12-17). Kim teaches that at thickness of this coating should be greater than 1.2 µm in order to form a sufficient bonding layer (p. 4, l. 22). Kim teaches that Kim further teaches that this joining method provides a bonding strength between the metallic and resin components that is much stronger (p. 4, ll. 51-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to form the dome portion from a polyamide resin as taught by Kim for the purpose of providing stronger bonding strength between the skirt and the liner, as recognized by Kim (see e.g., p. 4, ll. 51-52), and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 12, Lee further discloses the sealing portion (interface between the skirt portion 7 and liner 12) and one end of the dome portion (end of dome portion adjacent sealing portion) are integrally formed with each other (p. 3, ll. 17-42), and chemically bonded to each other (p. 3, ll. 17-42).
Regarding claim 16, Lee further discloses the boss portion (nozzle 11) comprises metal (p. 3, l. 12).
Lee does not expressly disclose that the skirt is anodized and comprises a polyamide resin.
Kim teaches a method of joining a metallic component to a resin component. Kim teaches that the metallic component is anodized at an interface between the metallic component and the resin component (see p. 4, ll. 12-17 of attached translation). Kim teaches that the metallic component may be aluminum and the resin component may be polyamide (p. 4, ll. 25-30; p. 5, ll. 5-8). Kim teaches that this method includes forming a coating on the metallic component at the anodized surface of the resin material (p. 4, ll. 12-17). Kim teaches that at thickness of this coating should be greater than 1.2 µm in order to form a sufficient bonding layer (p. 4, l. 22). Kim teaches that Kim further teaches that this joining method provides a bonding strength between the metallic and resin components that is much stronger (p. 4, ll. 51-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to anodize the skirt and form a coating on the skirt from polyamide resin as taught by Kim for the purpose of providing stronger bonding strength between the skirt and the liner, as recognized by Kim (see e.g., p. 4, ll. 51-52), and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pub. 2017/0175951 to Morgan (hereinafter, “Morgan”).
Regarding claim 7, Lee further discloses the skirt (portion 7) extends radially outward from a center of the boss portion (skirt portion 7 extends radially outward from a center, see Fig. 1). 
Lee does not expressly disclose that the skirt occupies an area of 20% to 40% of a total radial area formed by the skirt and the dome portion.
Morgan teaches a high-pressure tank having a boss portion with a skirt (flange 22) and a liner portion (Figs. 3-4). Morgan teaches that a plurality of vent holes (holes 52) are arranged in the liner in communication with the skirt portion of the liner (Fig. 3). Morgan teaches that an example pressure vessel may have a diameter of about 13 inches (para. [0046]; which is a radial area of about 132.7 in2) and that a spacing of the vent holes are each about 3 inches from the radial center (para. [0046]; forming a circle having an area of about 28.3 in2). That is, in this example, the area of skirt (which is greater than an area formed by the circle of vent holes 52) is at least 21% of a radial area of the dome portion. Morgan teaches that the flange arrangement provides a surface to mechanically seal the boss and liner together (para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tank of lee to have the skirt occupy an area of 20% to 40% of a total radial area formed by the skirt and the dome portion as taught by Morgan for the purpose of providing a surface for mechanically sealing the boss and liner together, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)(A); In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR-20200001108 to Han discloses a high-pressure tank having a boss portion with a skirt having multiple connection holes, the skirt having a fastening groove (Fig. 1).
U.S. Pub. 2020/0363012 to Watanabe discloses a high-pressure tank having a boss portion with a skirt having multiple connection holes and a polygonal flange (see Fig. 3).
U.S. Pub. 2014/0144866 to Heo et al. discloses a high-pressure tank having a boss portion with a skirt having multiple connection holes, and the skirt having a fastening groove (Fig. 3).
U.S. Pub. 2004/0173618 to Suzuki et al. discloses a high-pressure tank having a boss portion with a skirt having multiple connection holes (see e.g., Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA E. PARKER/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733